Citation Nr: 0838271	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  03-36 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a headache disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a head 
injury.

3.  Entitlement to a rating in excess of 40 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to April 1977.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Waco RO which continued a 40 percent 
rating for the veteran's service connected low back 
disability and the claims to reopen.  The low back disability 
at issue has been characterized by the RO as lumbosacral 
strain.  However, as the record clearly shows that the 
veteran has disc disease, and as the statement of the case 
reflects that such is considered part of the service 
connected disability entity the Board has re- characterized 
the disability as stated on the preceding page.

The veteran had also initiated appeals of RO determinations 
denying service connection for bilateral foot disability, and 
to recognize a grandchild as a dependent for VA compensation 
purposes.  He did not perfect his appeal in either of these 
matters by submitting a substantive appeal after a statement 
of the case was issued.  Accordingly, they are not before the 
Board.

The issues of whether new and material evidence has been 
received to reopen claims of service connection for a 
headache disorder and for residuals of a head injury are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran any 
action on his part is required.


FINDING OF FACT

The veteran's service connected low back disability is not 
shown to be manifested by ankylosis, incapacitating episodes, 
or separately ratable neurological symptoms.





CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for the 
veteran's service connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (Codes) 5292, 5293, 5295 (in effect 
prior to September 26, 2003), Codes 5237, 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) held that in an 
increased rating claim, VCAA notice must include with some 
specificity notice of what evidence is needed to support the 
claim.  

A November 2002 letter informed the veteran of the evidence 
needed to support his claim for an increased rating, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, evidence and information 
VA would obtain, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
March 2006 and May 2008 correspondence provided notice 
regarding disability ratings and effective dates of awards, 
and informed the veteran of the applicable rating criteria 
and of the types of evidence that would substantiate 
entitlement to higher ratings.  The May 2008 notice was 
specifically tailored to the mandates of Vazquez-Flores, and 
the matter was readjudicated after the veteran had 
opportunity to respond.  See June 2008 supplemental statement 
of the case (SSOC).  He is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier, nor is it so alleged.

The veteran's service treatment records (STRs) are associated 
with his claims file.  All pertinent/identified VA and 
private records available have been secured.  The RO arranged 
for several examinations to evaluate the veteran's 
disability, most recently in November 2007.  VA's duty is 
met.  

II. Factual Background

Service connection for lumbosacral strain has been in effect 
since April 1977.   The disability has been rated 40 percent 
since October 1997.  The instant claim for increase was 
received in October 2002.  

September and October 2002 VA treatment reports note the 
veteran complained of worsening low back pain, constant right 
sided low back pain, intermittent numbness, and an electric 
shock feeling in the left lower extremity (the last such two 
weeks prior).  The symptoms were reportedly worse with 
prolonged walking or sitting, forward bending, weight bearing 
on the left foot, and in the morning hours.  

On October 2002 VA examination, the veteran complained of 
pain radiating to his right buttock and leg.  He occasionally 
had left leg pain, but it was not currently bothering him.  
He reported frequent flare-ups of back pain with the most 
recent episodes in spring 2002, and in June and October 2002.  
Due to his back pain, he had problems engaging in sexual 
intercourse.  There was no improvement with physical therapy.  
An MRI earlier in 2002 found multi-level disc bulges and mild 
bilateral neuroforamen narrowing at L4-5.  On examination, 
there was some tenderness to light touch over the lumbar 
spine and tenderness to palpation form L4-S1.  The lumbar 
spine demonstrated 30 degrees of flexion, 5 degrees of 
extension, and bilateral bending to 10 degrees.  Seated 
straight leg raise was negative to 90 degrees, bilaterally.  
Motor strength was 5/5 in both lower extremities, and he 
could toe and bend knee walk.  When attempting to heel walk, 
he had significant calcaneal pain and was unable to perform 
this maneuver.  Deep tendon reflexes were 2+, in the patella 
and Achilles, bilaterally.  Babinski was negative.  The 
examiner noted that the veteran had chronic low back pain 
with radicular signs and symptoms.  The veteran's symptoms 
and physical findings were strongly suggestive of right L5 
nerve root irritation, which was a significant problem for 
him as he had more or less constant leg pain for 4 years and 
minimal treatment.  

In November 2002, the veteran was given a TENS unit, and 
reported that it relieved his back pain.  In December 2002, 
he reported that he had no current complaints.  

On December 2003 VA examination, the veteran reported that he 
had almost daily back pain.  He denied having any back 
surgery and indicated that he missed one week of work in 2003 
due to back pain.  Evaluation of his back revealed tenderness 
on palpation in the L3-4 area, bilaterally. with some muscle 
spasm.  Lumbar flexion was to 45 degrees with some pain, 
extension was to 20 degrees with pain, and bilateral lateral 
flexion was to 50 degrees with pain.  He could not stand on 
his heels and toes to walk.  Straight leg raise was positive 
at 45 degrees.  Reflexes in the ankles and knees were 1+, and 
he had weaker extensor hallucis longus strength on the left 
as compared to the right.  There was decreased pinprick in 
the right, lateral, and medial thigh, as well as the left 
outer thigh and left lateral leg.  

An April 2005 VA treatment record notes that range of motion 
of the veteran's lumbar spine was limited to 60 degrees 
flexion and 5 degrees extension; the limitation was due to 
pain.  Heel toe raises were intact.  In November 2005, 
complaints of low back pain radiating to the left lower 
extremity posteriorly to the ankle and paresthesias in the 
foot at times were noted.  

An August 2005 medical record from the veteran's private 
physician notes that he complained of lower back pain that 
went down his legs and left leg weakness with giving way.  

A March 2006 VA treatment record notes the veteran had poorly 
controlled low back pain that limited his activities.  It was 
noted that lumbar spine range of motion was guarded, and 
limited to 30-40 degrees of flexion.  There was hamstring and 
lumbar muscle tightness.

On March 2006 VA examination, the veteran did not report any 
new low back complaints.  He had no incapacitating episodes 
in the past year.  There was no incoordination, excessive 
fatigability, or lack of endurance.  An October 2005 MRI had 
revealed mild loss of lordosis and a broad based disc bulge 
at L4-L5; there was minimal facet hypertrophy at L3-L4, L4-
L5, and L5-S1.  The veteran complained of paraspinal 
musculature pain on light touch.  Lumbar flexion was to 30 
degrees with pain at the end range, extension was to 10 
degrees with pain, right lateral flexion was to 20 degrees 
with pain, left lateral flexion was to 30 degrees without 
pain, and bilateral rotation was to 30 degrees without pain.  
He was unable to stand on his heels and toes to walk.  
Reflexes in the knees and ankles were 1+, and straight leg 
test was negative.  There was no loss of pinprick to the 
thighs, legs, or feet.  He had moderately and equal extensor 
hallucis longus muscle strength.  With repetitive motion, 
there were no changes in range of motion or evidence of 
fatigability or lack of endurance.  

On November 2007 VA examination, the veteran complained of 
gradually progressively worsening back pain and right leg 
paresthesias and dysthesias in a vaguely L3 radicular 
pattern.   He also reported mechanical low back pain of 7-
8/10 intensity, with flare-ups of 10/10 intensity 2 to 3 
times a week, lasting all day.  He denied having bed rest 
prescribed for his back by a physician in the past 12 months.  
He wore a lumbar corset as needed, and took medication that 
helped relieve his back pain.  He retired in 2004. He 
reported increased low back symptoms on heavy or repetitive 
lifting, bending, or twisting at the waist.  Examination 
revealed tenderness of the lumbar spinous processes and the 
right-sided lumbar myofascia.  There was no muscle spasm, 
sacral iliac joint tenderness, or sciatic notch tenderness.  
Sensation was intact to light touch for all dermatomes of 
bilateral lower extremities.  Motor strength was 5/5 for all 
muscle groups of bilateral lower extremities.  Reflexes were 
physiologic and symmetric; Babinski and straight leg raise 
tests were negative.  Motion was limited in all planes, 
flexion and extension to a greater degree with repetition, 
other motions not.  The veteran complained of pain at the end 
of motion in each plane.  There was no apparent weakness, 
fatigability or loss of coordination during or following 
three repetitions.

III. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

Staged ratings are appropriate in an increased-rating claim 
when the factual findings show distinct time periods when the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.  In determining the degree of limitation of 
motion, the provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  
The criteria for rating disabilities of the spine were 
revised during the course of this appeal.  From their 
effective dates, the veteran is entitled to a rating under 
the revised criteria.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated under Code 5295; limitation of 
lumbar spine motion was rated under Code 5292; and 
intervertebral disc syndrome was rated under Code 5293.  
Under Code 5295, a (maximum) 40 percent rating was warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Under Code 5292, 
limitation of motion of the lumbar spine warranted a 
(maximum) 40 percent rating if severe.  [As ankylosis or 
complete bony fixation of the spine is not shown, Codes 5289, 
5286 do not apply.]  Under Code 5293, intervertebral disc 
syndrome was evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurological 
manifestations along with ratings for all other disabilities, 
whichever method resulted in the higher evaluation.  A 
maximum 60 percent rating was warranted when rating based on 
incapacitating episodes, and to be assigned when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent evaluation 
was warranted for incapacitating episodes having a total 
duration of at least 4, but less than 6, weeks during the 
past 12 months.  

Note 1 following Code 5293 provides that for the purposes of 
ratings under Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
(effective September 23, 2002).

Under the criteria effective from September 26, 2003, 
lumbosacral strain, degenerative arthritis of the spine and 
intervertebral disc syndrome are each rated under the General 
Rating Formula for Rating Diseases and Injuries of the Spine 
(General Rating Formula).  Under the General Rating Formula, 
with or without symptoms such as pain, stiffness or aching in 
the area of the spine affected by residuals of injury or 
disease, a 40 percent rating is warranted for forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.

Notes following the General Rating Formula provide, in 
pertinent part, that neurological abnormalities are to be 
rated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, effective September 26, 2003.  

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, it is noteworthy that inasmuch as the 
veteran's service connected low back disability is already 
rated 40 percent, the focus here is on those criteria that 
would provide for a rating in excess of 40 percent.  The 
Board will consider such pre-September 26, 2003 criteria, and 
those effective from that date in turn.  

Since 40 percent is the maximum rating under the pre-
September 26, 2003 Codes 5292 (for limitation of lumbar 
motion) and 5295 (for lumbosacral strain), rating under those 
Codes would be of no benefit.  As was noted previously, 
ankylosis of the lumbar spine is not show, and Codes 5286, 
5289 do not apply.  What remains is Code 5293.  Inasmuch 
incapacitating episodes as defined (i.e., bedrest prescribed 
by a physician) are not shown at any time during the appeal 
period, a rating on the basis of incapacitating episodes 
would not be appropriate.  Although the veteran had indicated 
in 2003 that he had a week of bedrest, the record does not 
show that such was prescribed by a physician; the veteran has 
denied ever having had bedrest prescribed by a physician.  
Alternatively under Code 5293, the veteran's low back 
disability could be rated based on a combination of 
orthopedic and neurological symptoms of the disability.  
Inasmuch as the 40 percent rating assigned is based on 
orthopedic symptoms, if neurologic symptoms warranted a 10 
percent or higher rating, an increased rating would result.  
However, the record does not show that the veteran has 
separately ratable neurological symptoms of his service 
connected disc disease.  Neuralgia (characterized by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve (See 38 C.F.R. § 4.124)) and neuritis 
(characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating) are 
not shown.  In that regard, is noteworthy that while the 
veteran complained of right leg paresthesias and dysesthesias 
in a vaguely L3 radicular pattern on November 2007 VA 
examination (and similar complaints were noted previously), 
neurological evaluation was entirely negative.  There was no 
spasm; sensation was intact throughout; motor strength was 
full; reflexes were intact; straight-leg raising was 
negative.  In short, the record provides no basis for a 
separate rating for neurological symptoms.  Accordingly, a 
rating in excess of 40 percent for the low back disability is 
not warranted under any of the alternate applicable pre-
September 26, 2003 criteria.  

Considering the criteria in effect from September 26, 2003, 
the veteran's low back disability is already rated at the 
maximum rating under the General Rating Formula in the 
absence of ankylosis.  As the veteran's thoracolumbar spine 
has not been shown to be ankylosed, a rating in excess of 40 
percent under the General Rating Formula is not in order.  As 
with the pre-September 26, 2003 any associated objective 
neurologic abnormalities are to be separately rated under the 
appropriate diagnostic code (and combined).  As was noted 
above, separately ratable neurological symptoms (to include 
bowel or bladder impairment; See 38 C.F.R. § 4.71a, Note (1) 
following General Rating Formula) are not shown.  
Consequently, a rating in excess of 40 percent under the 
revised rating criteria also is not warranted.  

The Board has also considered whether the disability picture 
presented is such that referral for extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.  Inasmuch 
as it is neither shown nor alleged that the low back 
disability has required frequent hospitalization, causes 
marked interference with employment (the veteran is retired, 
and it is not shown, or alleged that the retirement was 
required due to low back disability), or involves any other 
factors of like gravity, the Board finds that referral for 
extraschedular consideration is not indicated.  


The preponderance of the evidence is against this claim; 
accordingly, it must be denied. 


ORDER

A rating in excess of 40 percent for low back disability is 
denied.


REMAND

In an unappealed December 1977 rating decision, the RO denied 
service connection for a headache disorder and for residuals 
of a head injury; subsequent final decisions, most recently 
in 1998 have denied his attempts to reopen the claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), issued during 
the pendency of this appeal, the Court held that in a claim 
to reopen a previously finally denied claim 38 U.S.C.A. 
§ 5103(a) requires that VA, by way of a specific notice 
letter, must notify the claimant of what evidence and 
information (1) is necessary to reopen the claim; (2) is 
necessary to substantiate each element of the underlying 
service connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  

None of the notice letters sent to the veteran in connection 
with his appeal satisfies the requirements outlined in Kent.  
Specifically, he was not advised that the December 1977 
rating decision denied his claims on the bases that his 
headaches pre-existed, and were not aggravated by, service 
and that no residuals of a head injury in service were shown.  
Consequently, to be new and material, and to suffice to 
reopen the claims the new evidence must address these 
matters, i.e., it must tend to show that his headaches 
increased in severity during service and tend to show that he 
has disability that is specifically attributable to a head 
injury in service.  As statements from the veteran and the 
evidence he submitted in support of his claims suggest that 
he does not, in fact, understand what particular evidence is 
necessary to reopen the claims, the Board finds that he is 
prejudiced by lack of Kent-compliant notice.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claims of entitlement 
to service connection for residuals of a 
head injury and for a headache disorder, 
the RO must provide the veteran the 
notice required in claims to reopen in 
accordance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  He must be advised 
of the bases for the prior denials of the 
claims; (with some degree of specificity, 
i.e., examples) of what type to evidence 
would suffice to reopen the claims; and 
of the evidence necessary to substantiate 
the underlying claims of service 
connection.  He should have ample 
opportunity to respond, and the RO should 
arrange for any further development 
suggested by his response.

2.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


